 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    PATRICIA A. McCOLM,                              No. 2:12-cv-01984 MCE AC (PS)
12                      Plaintiff,
13           v.                                        ORDER
14    TRINITY COUNTY, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding in this action pro se and in forma pauperis. The matter was referred

18   to a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On March 20, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice that any objections to the findings and

21   recommendations were to be filed within twenty-one days. ECF No. 43. Plaintiff has filed

22   objections to the findings and recommendations, accompanied by medical records filed under

23   seal. ECF Nos. 49, 52.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 20, 2019 (ECF No. 43), are
 3   ADOPTED IN FULL;
 4          2. The First Amended Complaint (ECF No. 38) is DISMISSED with prejudice for failure
 5   to state a claim; and
 6          3. The Clerk of the Court is directed to close the case.
 7          IT IS SO ORDERED.
 8   Dated: October 11, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                       2
